The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 12, 2014

                                    No. 04-13-00064-CR

                                      Donald AEKINS,
                                         Appellant

                                               v.

                                 THE STATE OF TEXAS,
                                       Appellee

                     From the 403rd District Court, Travis County, Texas
                            Trial Court No. D-1-DC-12-904056
                              Brenda Kennedy, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Sandee Bryan Marion, Justice
              Patricia O. Alvarez, Justice

       The panel has voted to GRANT in part and DENY in part appellant’s motion for
extension of time. Appellant’s Motion for En Banc reconsideration is due no later than May 12,
2014. No further extensions of time will be granted.


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court